Title: [Diary entry: 26 March 1790]
From: Washington, George
To: 

Friday 26th. Had a further Conversation with the Secretary of State on the subject of Foreign appointments, and on the Provision which was necessary for Congress to make for them—the result of which was that under all circumstances it might be best to have Ministers Plenipy. at the Courts of France and England (if any advances from the latter should be made) And Chargés des Affaires in Spain & Portugal—Whether it might be necessary to send a Person in this character to Holland—one in the character of Resident—or simply a person well Skilled in commercial matters in any other character being questionable; nothing finally was decided—but it was concluded that the Secretary’s information to a Committee of Congress with whom he was to converse on the subject of the Provision to be made, that the Salaries allowed to our Diplomatic characters was too low—that the Grades which wd. be fixed on, to transact our Affairs abroad would be as low as they cd. be made without giving umbrage that therefore, about 36,000 dollrs. might answer as a provision for the characters to the Courts before named—or that it might take forty nine or 50,000 dollars if it should be found that the lower grades will not answer. The company this evening was thin, especially of Ladies.